Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to methods and apparatus for capturing, streaming and/or playback of content, e.g., content which can be used to simulate an environment.

Prior art was found for the claims as follows:
Morofuji Tsuyoshi US 20160134810 A1: already of record] discloses the following claim limitations:
1. (Currently Amended): A method comprising: 
receiving a first content captured by a first camera using a first fish-eye lens (i.e. A video of an object 104 captured by the image capturing apparatus 101 is transmitted to the client terminal 102 or a recording server (not shown) via the network 103- ¶0027) captured by a first camera using a first fish eye lens (i.e. The image capturing apparatus 101 is, for example, an omnidirectional camera including a fish-eye lens… an omnidirectional image 106 captured by the image capturing apparatus 101- ¶0027); 
generating a composite image that includes the first image content (i.e. omnidirectional image 106- ¶0035) by placing additional image content in the composite image at a location outside of an image area (i.e. black image portion- ¶0035) used to communicate the first image content (i.e. Note that when information such as a time, date/time, camera name, or azimuth is superimposed on the omnidirectional image 106, the characters and the image deform at the time of expansion (distorted image correction). It is therefore effective to superimpose the information on a black image portion and directly remove it at the time of expansion (image distortion correction) in the client. Alternatively, the information may be embedded in the black image portion as data and extracted at the time of expansion in the client- ¶0035); 
generating encoded content that includes the composite image and the additional image content information(i.e. Next, the encoder 506 performs encode processing and outputs the data to the network unit 507- ¶0036).
However, Morofuji does not teach explicitly:
	the second image content;
receiving a second image content captured by a second camera using a second fish-eye lens;
outputting the encoded content for transmittal to a playback device for generating stereoscopic image content in accordance with the instruction.
In the same field of endeavor, Cole David et al. [US 20150346812 A1: already of record] discloses:
the second image content (i.e. left or right eye views- ¶0007); 
receiving a second image content captured by a second camera (i.e. FIG. 2A illustrates an exemplary stereoscopic scene 200, e.g., a full 360 degree stereoscopic scene which has not been partitioned. The stereoscopic scene may be and normally is the result of combining image data captured from multiple cameras, e.g., video cameras, often mounted on a single video capture platform or camera mount- ¶0075) using a second fish-eye lens (i.e. In some embodiments each lens assembly 920, 920' includes a fish eye lens- ¶0132); 
outputting the encoded content for transmittal (i.e. The content streaming device 114 is configured to stream, e.g., transmit, encoded content for delivering the encoded image content to one or more customer devices, e.g., over the communications network 105- fig. 1) to a playback device (i.e. the display devices 124, 128 are head mounted stereoscopic display device- ¶0073) for generating stereoscopic image content (i.e. FIG. 14, which comprises the combination of FIGS. 14A and 14B, is a flowchart 1400 illustrating the steps of an exemplary method of operating a playback system- ¶0153, fig. 8) in accordance with the instruction (i.e. an environmental depth map and one or more UV maps- ¶0161-162).

generating additional image content information that includes an instruction to alter the first image content and the second image content to include the additional image content.
In the same field of endeavor, Atkins Robin [US 20180018932 A1: already of record] discloses:
generating additional image content information (i.e. interpolated dynamic metadata- ¶0023) that includes an instruction to alter (i.e. is blended- ¶0023) the first image content and the second image content (i.e. input video data- ¶0023) to include the additional image (i.e. graphics data- ¶0023) content (i.e. The input video data and the input graphics data is blended into graphics blended video data based at least in part on the interpolated dynamic metadata. The graphics blended video data and the interpolated dynamic metadata is sent to the target display for rendering graphics blended images represented in the graphics blended video data- ¶0023).

Claim 16, apparatus claim 16 corresponds to method claim 1, and therefore Morofuji, Cole and Atkins teach the same limitations as listed above.
Claim 23, computer-readable medium storing instructions claim 23 corresponds to apparatus claim 1, and therefore Morofuji, Cole and Atkins teach the same limitations as listed above. 

Prior art was found and applied in the previous actions. However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-10, 12-16 and 18-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        s